Citation Nr: 1733690	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  04-42 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder.

3.  Entitlement to service connection for a right ankle condition, to include as secondary to service-connected right knee disability.

4.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.

(The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease (DDD) and entitlement to an earlier effective date for the grant of service connection for tinnitus are addressed in a separate Board decision.)



WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to August 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004, October 2004, and August 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In the March 2004 rating decision, the RO, inter alia, denied service connection for hearing loss.  In the October 2004 rating decision, the RO, inter alia, denied entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, specifically panic disorder with dysthymic disorder.

In March 2007, the Veteran testified at a Travel Board hearing addressing the issues regarding service connection for hearing loss and 38 U.S.C.A. § 1151 for a psychiatric disorder.  The Board notified the Veteran that the Veterans Law Judge who conducted the March 2007 hearing is no longer employed at the Board and that he had the right to another Board hearing.  However, the Veteran indicated that he does not want another Board hearing.  In July 2007, October 2010, August 2012, and January 2016, the Board remanded these two issues for further development.

In the August 2015 rating decision, the RO continued a 10 percent disability rating for right knee disability and denied service connection for a right ankle disability.

By way of background, the Veteran has been represented by a private attorney, John S. Berry, in other matters currently on appeal and addressed in a separate Board decision.  The Veteran submitted a November 2004 VA Form 21-22 appointing the American Legion as his representative without limitation.  Subsequently, in December 2010, the Veteran submitted a new power of attorney in favor of Mr. Berry without limitation.  See 38 C.F.R. § 14.631(e)(1), (f)(1).  The submission of this new power of attorney constitutes a revocation of the American Legion's power of attorney, as noted by the American Legion in an April 2017 statement.  See 38 C.F.R. § 14.631(f)(1).

In a VA Form 21-22a received in September 2012, the Veteran and Mr. Berry limited the scope of Mr. Berry's representation to two issues, concerning entitlement to compensation under 38 U.S.C.A. § 1151 for DDD and an earlier effective date for tinnitus, effectively revoking his general power of attorney.  See 38 C.F.R. § 14.631(f)(2).  As such, Mr. Berry's power of attorney is limited to these two issues, and because there has been no final determination regarding one of these claims, his general power of attorney is not in effect as to any new claims, despite any records suggesting otherwise that have been associated with the claims file since September 2012.  See 38 C.F.R. § 14.631(f)(2).  Accordingly, the Veteran proceeds unrepresented with respect to the four issues listed on the title page.  If the Veteran wishes to change the scope of his representative's authority, then a new fully completed VA Form 21-22a must be submitted.

Additional evidence has been received subsequent to the most recent statement of the case and supplemental statement of the case, both issued in May 2016.  In light of the decision below granting the benefit sought in full with respect to the hearing loss issue, the case need not be remanded for RO consideration of the evidence for that issue.  See 38 C.F.R. § 20.1304(c).

The hearing loss issue is decided below, and the remaining three issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a substantive appeal received in December 2004, the Veteran contends that he currently has hearing loss that is related to his military duties, to include driving a howitzer right behind the engine, firing weapons, and participating in fire missions with inadequate ear protection.  Additionally, in a May 2010 statement, the Veteran contends that he has provided competent medical evidence that substantiates his hearing loss claim.

The evidence includes the Veteran's service treatment records (STRs) that show normal hearing on entrance and separation, post-service VA treatment records, private records, and VA examination reports from April 2009 with a May 2009 addendum, April 2010, and March 2014.  The Veteran's DD Form 214 shows that his military occupational specialty (MOS) included field artillery cannoneer.

Post-service, private treatment records show complaints of hearing loss.  An October 2004 treatment record includes audiometry results indicating that the Veteran had hearing loss in both ears, according to 38 C.F.R. § 3.385.  The private physician who provided these audiometry results also provided a March 2005 positive nexus opinion, stating that the Veteran's current hearing loss "may have been the result of [his] military service, during which time [he was] exposed to the artillery."

In the April 2009 VA examination report and May 2009 addendum, the examiner indicated that the Veteran had left ear hearing loss according to 38 C.F.R. § 3.385, and some right ear hearing loss but not disabling per 38 C.F.R. § 3.385.  The examiner also provided a positive nexus opinion, stating that "hearing loss [is], at least as likely as not, related etiologically and secondary to the [history] of military noise exposure."

The April 2010 VA examination report indicates that the Veteran was unable or unwilling to cooperate with testing, resulting in invalid and unreported audiometry results.  The March 2014 VA examiner reported hearing loss per 38 C.F.R. § 3.385 in both ears but provided a negative nexus opinion, citing normal hearing on separation and no direct correlation to noise exposure and increased cerumen impaction noted in the STRs.

In comparing these conflicting opinions, the Board finds that the multiple positive nexus opinions regarding the Veteran's current hearing loss results in the question regarding nexus to be at least in equipoise.  Accordingly, any reasonable doubt must be resolved in the Veteran's favor, and the Board finds that his current hearing loss is related to his in-service noise exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is warranted for hearing loss.


ORDER

Service connection for hearing loss is granted.


REMAND

Regarding the issue of an increased rating for a right knee disability, the Veteran was last afforded a VA examination in August 2015.  The Board finds that a VA examination is needed to comply with the last sentence of 38 C.F.R. § 4.59 as it pertains to testing the joints for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint (or for an explanation as to why such testing cannot be conducted).  See Correia v. McDonald, 28 Vet. App. 158, 168.

Regarding the right ankle issue, on a claim form received in June 2015, the Veteran contends that he has a right ankle condition secondary to his service-connected right knee condition.  Recent VA treatment records show that the Veteran has complained of constant right ankle pain, but he has not been afforded a VA examination addressing the right ankle.  As such, the Board finds that he should be afforded a VA examination in order to determine if any right ankle disability exists and, if so, whether such disability is secondary to the service-connected right knee disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, the Veteran contends, in a May 2010 statement, that he has current psychiatric disorders (to include anxiety disorder, panic attacks, and OCD (obsessive-compulsive disorder)), triggered by a back injury that he attributes to VA treatment.  As noted above, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for DDD is addressed in a separate Board decision.  In that decision, the Board remanded such issue for further development.  Therefore, because this issue is inextricable intertwined with the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a psychiatric disorder, this psychiatric disorder issue must also be remanded, pending a decision of the DDD issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Furthermore, relevant ongoing VA medical records should be requested if they exist.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain ongoing, relevant VA treatment records.

2.  Schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected right knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

For both knees, the examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  If this testing cannot be done, the examiner should clearly explain why.

The examiner should also assess any subluxation or instability of the knees, and comment on whether any subluxation or instability is considered slight, moderate, or severe in nature.

A complete rationale or explanation should be provided for any opinions reached.

3.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently right ankle condition.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding any right ankle disability that the Veteran currently has.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified right ankle disability was either (a) caused by, or (b) aggravated by any of the Veteran's service-connected disabilities, to include consideration of the treatment records showing complaints of right ankle pain and the Veteran's contention that he has a right ankle condition secondary to his service-connected right knee disability.

A complete rationale or explanation should be provided for any opinions reached.

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond.  These issues should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


